Citation Nr: 1223194	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular system disability other than hypertension, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected low back and left knee disabilities.

3.  Entitlement to separate initial compensable ratings for bilateral polyneuropathy of the lower extremities.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from November 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2001, September 2002, and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Appeals Management Center (AMC) in Washington, DC.  

In the December 2001 decision, the RO: granted SMC on account of being housebound, effective from May 25, 2001 to September 1, 2001; and denied entitlement to SMC based on the need for regular aid and attendance of another person.

In the September 2002 decision, the RO denied entitlement to service connection for a cardiovascular system disability.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Indianapolis, Indiana.

In a January 2004 decision, a Decision Review Officer (DRO) granted a total disability rating based on individual unemployability (TDIU), effective August 14, 2003.

In a February 2004 decision, the DRO assigned an effective date of July 26, 2003 for the grant of a TDIU.

In July 2007, the Board remanded the claims for service connection for cardiac disabilities and for SMC based on the need for regular aid and attendance for further development.

In the August 2008 decision, the AMC granted service connection for bilateral polyneuropathy of the lower extremities and rated it in conjunction with the already service-connected degenerative disc disease L4-L5 and L5-S1, effective February 2, 2001.

In August 2009, the Board remanded these matters in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2010 hearing at the Louisville, Kentucky RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In March 2011, the Board granted an effective date of August 17, 1999 for the grant of service connection for polyneuropathy of the lower extremities and remanded the remaining matters on appeal for further development.

The Veteran's claim for service connection for hypertension was originally denied in an October 2000 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).

As a relevant service personnel record pertaining to the Veteran's medical discharge from service has been added to the record since the October 2000 decision, the Board will adjudicate the claim for service connection for hypertension on a de novo basis without the need for new and material evidence.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

As noted in the Board's March 2011 remand, the issues of whether new and material evidence has been received to reopen claims for service connection for chronic muscle and joint pain and a liver disability have been raised by the record.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and entitlement to a separate initial compensable rating for bilateral polyneuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a qualifying chronic cardiovascular system disability other than hypertension that has manifested to a degree of 10 percent or a diagnosed cardiovascular system disability other than hypertension that is etiologically related to service.  

2.  The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person.  He requires assistance with dressing, bathing, and toileting, and requires regular care or assistance against dangers in his daily environment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular system disability other than hypertension have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for SMC based on the need for regular aid and attendance of another person, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the claim for service connection for a cardiovascular system disability other than hypertension, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in June 2002 and August 2003, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a cardiovascular system disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.  

There was a timing deficiency in that the August 2003 and March 2006 letters were sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in September 2003 and November 2006 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's September 2010 hearing, the undersigned identified the issues on appeal, including entitlement to service connection for a cardiovascular system disability, and asked the Veteran about any treatment for his disabilities in order to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms and history of his medical problems, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, he was provided with notice of the information and evidence that is necessary to substantiate his claim in the June 2002 and August 2003 letters.  Also, the Board subsequently remanded the claim for service connection for a cardiovascular system disability to obtain additional evidence (i.e. VA treatment records and Social Security Administration (SSA) disability records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, SSA disability records, all of the identified post-service VA treatment records, and all of the relevant identified post-service private medical records.  In addition, the Veteran was afforded a VA examination for a cardiovascular system disability.

In its July 2007 and March 2011 remands, the Board instructed the AOJ to, among other things: send the Veteran a VCAA notice letter addressing the evidence required to substantiate the claim for service connection for a cardiovascular system disability due to undiagnosed illness; obtain any relevant treatment records from the VA Medical Center in Louisville, Kentucky since June 2009; and obtain the Veteran's SSA disability records.  A March 2009 letter informed the Veteran of the evidence required to substantiate the claim for service connection for a cardiovascular system disability due to undiagnosed illness.  Also, as explained above, all relevant post-service VA treatment records and SSA disability records have been obtained.  Therefore, the AOJ substantially complied with all of the Board's July 2007 and March 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Service personnel records indicate that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from April to June 1991.  Service treatment records contain no findings of a cardiovascular disability.

A July 2003 VA examination report indicates that the Veteran reported that he had been diagnosed as having hypertension approximately 3 years earlier, but that he did not have any history of heart conditions or myocardial infarction; and did not experience any chest pain or shortness of breath.  A review of his medical records reflected that the electrocardiograms (EKGs) of record were normal, there was no recorded diagnosis of any type of cardiovascular disease other than hypertension, and a chest X-ray conducted in February 2003 was normal. 

Examination revealed a regular cardiac rhythm without murmur or gallop.  The physician assistant who conducted the July 2003 VA examination concluded that while there was evidence of diagnosed hypertension, there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder, or residual thereof, for any cardiovascular disease.

The Veteran has not reported, and the evidence does not otherwise reflect, any cardiovascular symptoms or disability other than hypertension in the years since his claim was received in April 2002 and his contentions have primarily related to his diagnosed hypertension.  In other words, the claims file does not contain any evidence demonstrating a cardiovascular system disability other than hypertension during the appeal period.

The Veteran does not meet the criteria for a grant of service connection for a cardiovascular system disability other than hypertension due to an undiagnosed illness or qualifying chronic disability.  The provisions of 38 C.F.R. § 3.317 require that the Veteran manifest objective indications of a qualifying chronic disability.  As just noted, there have been no such manifestations.

In sum, the weight of the evidence is against finding of a current cardiovascular system disability other than hypertension, and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a cardiovascular system disability other than hypertension, to include as due to an undiagnosed illness, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

SMC

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2) (2011). 

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted service connection for the following disabilities: depression, rated 70 percent disabling; degenerative disc disease L4-L5 and L5-S1 with a small left T6-7 protrusion and bilateral polyneuropathy of the lower extremities, rated 60 percent disabling; arthritis of the left knee with limitation of extension and pain, rated 40 percent disabling; chondromalacia of the left patella with laxity and giveaway, status post arthroscopic surgery, rated 20 percent disabling; irritable bowel syndrome, rated 30 percent disabling; tinnitus, rated 10 percent disabling; residuals of a right wrist fracture, rated 10 percent disabling; left ear hearing loss, rated noncompensable; and folliculitis, rated noncompensable.  He has also been granted a TDIU, effective July 26, 2003 and SMC on account of being housebound, effective from May 25, 2001 to September 1, 2001.  

A February 2000 VA mental health treatment note includes a report by the Veteran that he was unable to put on his socks due to back pain and that he was frustrated by the limitations imposed by his back problems.

In a June 2001 letter, John E. Harpring, M.D. reported that he began treating the Veteran for back pain in February 1999.  The Veteran underwent back surgery in May 2001 and continued to experience low back and bilateral leg pain.  At the time of the letter, he was restricted from bending, twisting, lifting greater than 10 to 15 pounds, pushing, pulling, and driving.  Also, he was unable to dress himself or take care of all his personal hygiene needs without the assistance or aid of his wife and he was, at least temporarily, totally disabled.  Thus, Dr. Harpring opined that the Veteran would most likely fulfill the requirements for aid and attendance.

In his February 2002 notice of disagreement and a September 2002 statement, the Veteran reported that due to his back disability he was unable to bend over and reach beyond his knees.  As a result, he was unable to wash his legs and feet, put on his shoes and socks, tie his shoes, or clip his toenails.  Also, he was unable to clean himself after bowel movements or clean his back and buttocks.  He required the assistance of his wife to perform all such activities.  Due to the nature and severity if his health problems, he resigned from his job with VA in December 2003.

VA psychotherapy evaluation notes dated in September 2003 and July 2006 indicate that the Veteran reported that he was unable to work and experienced impaired concentration and memory.  He enjoyed traveling with his wife to such as places as Disney World and Nashville.  His wife reported that she did not allow him to drive because he seemed too "spaced out" and that he was unable to perform tasks such as sending out the mail and paying bills. 

SSA disability records dated in December 2003 and January 2004 include an examination report from Daniel A. Miller, Ph.D. and statements by the Veteran and his wife which reflect that the Veteran was accompanied to the examination by his wife and that he reported memory and concentration impairment and back and knee pain.  He no longer drove due to his memory and concentration problems, required assistance with bathing/showering (due to limited range of motion secondary to back and knee problems), shaving, toileting, dressing, and food preparation (other than in the microwave), and was unable to clean the house, perform laundry, shop, exercise, take telephone messages, perform yardwork, take medication, or attend appointments without assistance due to back, knee, memory, and concentration problems.  He would fall approximately once a week due to his knee and back disabilities.  He was granted SSA disability benefits for organic brain disorders (chronic brain syndrome) and affective disorders.

A November 2008 VA examination report reveals that the Veteran was not hospitalized or permanently bedridden, that he did not use any orthopedic or prosthetic appliance, that he could travel beyond his domicile, and that he was accompanied to the examination by his wife.  Although he was able to drive, he required his wife to present at all times.  Therefore, he was unable to leave home by himself.  He generally spent his days building model airplanes and tanks, resting, and sitting in the bathtub.  He experienced occasional dizziness, memory loss due to psychiatric problems (possibly due to "PTSD" and dementia), and foot drag.  Such symptoms constantly or near constantly affected his ability to ambulate and rendered him unable to dress, undress, and groom.

Examination revealed that the Veteran could walk up to a few hundred yards without the assistance of another person and did not need aid for ambulation.  His best corrected vision was not 5/200 or worse in both eyes, his service-connected back disability did not interfere with breathing, and his upper and lower extremities functioned normally.  His functional impairments were deemed to be permanent.

During the September 2010 hearing, the Veteran's wife reported that due to the Veteran's medical problems, such as his back and knee disabilities, she assisted him on a daily basis in putting on his shoes, going to the bathroom, bathing, dressing, applying liniment to his joints, and ambulating from one room to another.  The Veteran often tripped while ambulating.  The Veteran reported that his wife assisted him in putting on knee braces, preparing meals, and getting in and out of bed, that he was unable to bend over to put on his socks, tie his shoes, or clip his toenails, and that he drove only because his wife had difficulty driving due to neck and shoulder surgeries.

VA treatment records dated from July to December 2011 indicate that due to the absence of the Veteran's wife for various reasons, he performed his own cooking and drove himself to medical appointments.  He also reported that although he experienced memory problems, he usually drove and his wife was the navigator.

At the very least, the evidence is in relative equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although there are some inconsistencies regarding his ability to perform certain activities (e.g. driving and cooking), he and his wife have consistently reported that his service-connected back and knee disabilities render him unable to perform activities of daily living (e.g. dressing, bathing, toileting) without the aid and assistance of others due to pain and limitation of motion. Resolving all reasonable doubt in his favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.

SMC at the aid and attendance rate is a greater benefit than the housebound benefit. 38 U.S.C.A. § 1114(l), (s).  The claim for SMC on account of being housebound arose at the same time as the claim for SMC based on the need for regular aid and attendance.  Hence, the grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to service connection for a cardiovascular system disability other than hypertension, to include as due to an undiagnosed illness, is denied.

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Medical records, including VA primary care treatment notes dated in April 2005 and January 2009 and a September 2010 VA gastroenterology outpatient treatment note, reflect elevated blood pressure readings (149/94, 138/90, and 140/91, respectively ) and a diagnosis of hypertension.  Thus, current hypertension has been demonstrated.  

In a September 2000 letter, W.A. Bautista, M.D. reported that as a result of the Veteran's lumbar and knee problems, it was difficult and painful for him to exercise on a regular basis in order to help control his hypertension.  The Veteran is currently service-connected for degenerative disc disease L4-L5 and L5-S1 with a small left T6-7 protrusion and bilateral polyneuropathy of the lower extremities and arthritis and chondromalacia of the left knee.

In sum, there is competent evidence of current hypertension and medical evidence that the current hypertension may be related to the Veteran's service-connected low back and left knee disabilities.  However, this evidence is equivocal.  VA's duty to obtain an examination as to the etiology of the current hypertension is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the current hypertension.

With regard to the appeal for a separate initial compensable rating for bilateral polyneuropathy of the lower extremities, this disability is currently rated in conjunction with the service-connected back disability as intervertebral disc syndrome (IVDS).  The Veteran's claim for service connection for a neurologic disability of the lower extremities was received in August 1999, and the criteria for rating back disabilities were amended twice during the appeal period, effective September 23, 2002, and September 26, 2003.

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).

Thus, a separate initial compensable rating for the service-connected bilateral polyneuropathy of the lower extremities is potentially warranted under the interim IVDS criteria.  However, whether such separate ratings are warranted is dependent upon the potential ratings warranted for the orthopedic manifestations of the service-connected back disability, and such manifestations must be considered as part of this appeal.  

The evidence indicates that the Veteran's service-connected back disability may have worsened since his last VA examination in November 2008.  For example, VA treatment records dated from December 2008 to February 2011 include reports by the Veteran of worsening back pain and reflect that he underwent spinal surgery in November 2010.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file reflects that he has received treatment for hypertension and back problems from W.A. Bautista, M.D., John E. Harpring, M.D. and Mitchell J. Campbell, M.D.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2).  There is no evidence that these steps have been taken with regard to the above listed treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant treatment records from these physicians.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for hypertension, a back disability, and a neurologic disability of the lower extremities from          W.A. Bautista, M.D., John E. Harpring, M.D. and Mitchell J. Campbell, M.D.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.
 
2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected back and/or left knee disability.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected back and/or left knee disability.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hypertension prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of Dr. Bautista's September 2000 letter and the contention that the Veteran's lack of exercise due to his service-connected back and left knee disabilities has contributed to his hypertension.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
  
4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


